Filed 11/18/22 P. v. Faber CA1/1
                NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                             DIVISION ONE


 THE PEOPLE,
          Plaintiff and Respondent,
                                                               A162913
 v.
 REGINA FABER,                                                 (Mendocino County
                                                               Super. Ct. No. 21CR00391B)
          Defendant and Appellant.



        Appellant Regina Faber appeals from a final judgment after her no-
contest plea to assault with force likely to cause great bodily injury and
vandalism. She challenges a condition imposed by the trial court in its order
of formal probation, arguing that it is invalid under People v. Lent (1975) 15
Cal.3d 481 (Lent) and unconstitutionally overbroad. The condition requires
her to participate in mental health treatment and to “take all medication as
prescribed.” She also challenges various fines, based on recently enacted
legislation. We conclude that the mental health condition is invalid under
Lent, and that the challenged fines must be vacated. Therefore, we will
strike the condition and direct the trial court to vacate the fines. We
otherwise affirm the judgment.




                                                        1
                                        I.
              FACTUAL AND PROCEDURAL BACKGROUND
      We draw our summary of the facts from the probation officer’s report.
      On the night of April 1, 2021, law enforcement officers were dispatched
to a residence in Point Arena on reports of a disturbance. C.C. told the
officers that appellant and several others, including his former wife, who is
appellant’s sister, came to his house and broke a window. Appellant and her
sister climbed through the window and unlocked the front door, whereupon
the other suspects rushed inside and assaulted him and C.R., who is C.C.’s
elderly mother. C.R. later reported that she was assaulted when she tried to
protect her son. During the incident, appellant struck her in the head with a
metal Maglite-style flashlight. Both victims were able to escape and called 9-
1-1. Officers later located and arrested appellant and her sister. When the
victims returned to their home, they discovered several items had been
stolen, including a couch, a Sony PlayStation 5, a television, cigarettes,
money, and C.C.’s methamphetamine. C.R. was transported to the hospital
for her injuries.
      The district attorney filed a complaint against appellant and two co-
defendants, charging her with first degree robbery in concert with others in
an inhabited dwelling (Pen. Code, §§ 211/212.5/213, subd. (a)(1)(A) (count
one));1 burglary with a violent felony allegation (§§ 459/460, subd. (a), 667.5,
subd. (c)(21) (count two)); assault with a deadly weapon (§ 245, subd. (a)(1)
(count three)); and inflicting suffering on an elder (§ 368, subd. (b)(1) (count
four)).




      1   All undesignated statutory references are to the Penal Code.

                                        2
      During the preliminary hearing, appellant entered a negotiated plea to
an amended count three charging assault by means likely to cause great
bodily injury under section 245, subdivision (a)(4), and to an amended count
six charging her with felony vandalism under section 594, subdivision (b)(1).2
      Prior to sentencing, appellant acknowledged to the probation officer
that she had gone to the victims’ house in order to help recover her sister’s
belongings. She admitted breaking a window and entering the house,
although she reported that C.R. had attacked her, and did not admit to
hitting the victim. She also admitted to smoking methamphetamine on a
daily basis since she was 30 years old (she was 43 years old at the time of
sentencing). She indicated that she was hoping to attend a residential drug
treatment program upon release from custody. Among other things, the
probation officer opined that appellant “could also benefit from an evaluation
from a therapist or the Mental Health Department. An evaluation could
better assess [her] history and determine if mental health treatment is
appropriate. Considering her violent conduct and her lack of control over her
emotions, she may require some level of counseling.”
      On June 10, 2021, the trial court suspended imposition of sentence and
ordered appellant to serve 24 months of formal probation with 114 days
custody with credit for time served. The terms of probation included a
condition requiring her to enroll in substance abuse treatment. The terms
also included the following condition, designated as condition number 26 (No.
26): “You shall be evaluated by a licensed therapist or the Mental Health
Department, at your expense. If deemed appropriate by the therapist and
your Probation Officer, you shall faithfully participate in counseling. Also,

      2In the original complaint, count six (vandalism (§ 594, subd. (b)(1))
was charged against appellant’s sister only.

                                       3
you shall submit proof of enrollment, payment, and program completion to
your Probation Officer, and take all medication as prescribed.”
      At the sentencing hearing, defense counsel objected to condition No. 26
under Lent, supra, on the ground that there was “no nexus whatsoever with
any kind of mental health issue indicated.” The prosecutor countered that
the condition could “ensur[e] that mental health did not play a role in
[appellant’s] criminal conduct.” Although the probation report indicates that
appellant reported no psychological issues, the prosecutor referenced a
portion of the report stating that she had attempted suicide on four occasions
between 2000 and 2005 due to depression. In response, defense counsel
stressed that the suicide attempts had occurred 16 years ago and were
situational.
      The trial court elected to impose the contested condition, stating: “I’m
going to order that you be evaluated by both a substance abuse treatment
specialist and a mental health professional to see if you have any substance
abuse treatment needs or mental health treatment needs that can and should
be addressed on probation so that you can be successful on probation and in
life. If there are any issues about the results of that evaluation, contact your
attorney, and you can bring it back before the Court if there’s some probation
order about substance abuse or mental health treatment that they want you
to participate in that you don’t agree with. All right? But I’m ordering the
evaluation.” The court also imposed various fines and fees.
      Appellant timely appealed. On appeal, she asserts that the mental
health probation condition is unreasonable and unconstitutionally overbroad.
She also challenges the court-imposed fines and fees.




                                       4
                                        II.
                                 DISCUSSION
A.    Applicable Law and Standard of Review
      Trial courts are granted broad discretion under section 1203.1 to
impose conditions of probation. (People v. Penoli (1996) 46 Cal.App.4th 298,
302.) This discretion, however, is not unlimited, and a probation condition
will be considered invalid if it: “ ‘(1) has no relationship to the crime of which
the offender was convicted, (2) relates to conduct which is not in itself
criminal, and (3) requires or forbids conduct which is not reasonably related
to future criminality.’ ” (Lent, supra, 15 Cal.3d at p. 486.) This test is
conjunctive—all three prongs must be satisfied before a reviewing court will
invalidate a probation term. (Id. at p. 486, fn. 1; see People v. Balestra (1999)
76 Cal.App.4th 57, 65, fn. 3.) “As such, even if a condition of probation has no
relationship to the crime of which a defendant was convicted and involves
conduct that is not itself criminal, the condition is valid as long as the
condition is reasonably related to preventing future criminality.” (People v.
Olguin (2008) 45 Cal.4th 375, 379-380 (Olguin).) We review the validity of a
probation condition under Lent for abuse of discretion. (People v. Moran
(2016) 1 Cal.5th 398, 403.)
B.    The Mental Health Condition is Invalid Under Lent
      i. Appellant’s Constitutional Arguments Are Not Forfeited
      Appellant contends that condition No. 26—requiring her to have a
mental health examination, to continue in counseling if directed, and to take
prescribed medications—is unreasonable under Lent and constitutionally
overbroad. She maintains that the challenged condition unreasonably
burdens her constitutional privacy rights against unwanted mental health
medications and examinations.



                                         5
      Preliminarily, the Attorney General asserts that appellant forfeited any
as-applied constitutional challenge because during the sentencing hearing
she objected to the mental health probation condition on Lent grounds only.
Challenges to probation conditions ordinarily must be raised in the trial
court; if they are not, appellate review of those conditions will be deemed
forfeited (People v. Welch (1993) 5 Cal.4th 228, 234-235).3 Appellant counters
that her objection under Lent was sufficient to preserve her constitutional
challenge, citing to In re Ricardo P. (2019) 7 Cal.5th 1113 (Ricardo P.).
Appellant has the better argument.
      In Ricardo P., the Supreme Court addressed the permissible scope of an
electronic search condition under Lent, expressly noting that it had not
granted review to consider the condition “under [a] constitutional
overbreadth analysis.” (Ricardo P., supra, 7 Cal.5th 1113, 1128.) The
condition required the juvenile to “submit to warrantless searches of his
electronic devices, including any electronic accounts that could be accessed
through these devices,” even though there was no indication that he had used
an electronic device in connection with the underlying offenses. (Id. at p.
1115.) Based on the record in that case, the high court held that the
probation condition “imposes a very heavy burden on privacy with a very
limited justification.” (Ricardo P., supra, 7 Cal.5th at p. 1124.) The court



      3 We note that appellant does not contend that condition No. 26 is
facially unconstitutional. An overbreadth challenge to a probation condition
may be raised on appeal despite the failure to object at trial where it is
claimed to be overbroad on its face and is “capable of correction without
reference to the particular sentencing record developed in the trial court.” (In
re Sheena K. (2007) 40 Cal.4th 875, 887-889 (Sheena K.); accord, People v.
Patton (2019) 41 Cal.App.5th 934, 946.) Here, appellant is not asserting a
facial overbreadth challenge. Rather, she claims the condition is overbroad
as to her based on the lack of evidence that she has any psychiatric condition.

                                       6
instructed that the third prong of Lent, regarding the relationship of the
condition to future criminality, includes a requirement that the condition not
disproportionately burden significant rights and interests, including
constitutionally protected privacy rights. (Id. at p. 1119) At no point in the
opinion did the Ricardo P. majority indicate that a separate constitutional
objection was required to preserve this issue if a defendant made an objection
under Lent. We therefore may consider the substance of appellant’s
constitutionally-based arguments in evaluating whether condition No. 26
runs afoul of Lent.4
      ii. Requirement to take Prescribed Medications
      The Attorney General does not seriously dispute that condition No. 26
satisfies the first two Lent prongs—the condition has no relationship to
appellant’s offenses, and the condition involves conduct that is not itself
criminal. Therefore, at issue here is whether the condition is reasonably
related to preventing future criminality. (See Olguin, supra, 45 Cal.4th at p.
379.) This relationship requires “more than just an abstract or hypothetical



      4 While appellant suggests that her constitutional argument is subject
to de novo review, the cases she relies on—In re Shaun R. (2010) 188
Cal.App.4th 1129, 1143 (Shaun R.) and People v. Appleton (2016) 245
Cal.App.4th 717, 723 (Appleton)—are not on point. In stating that
constitutional challenges are evaluated de novo, Appleton relies on Shaun R.
which, in turn, relies on Sheena K., supra. As we have already noted, Sheena
K. concerned a facial constitutional challenge, not an as-applied challenge:
“Defendant’s challenge to her probation condition as facially vague and
overbroad presents an asserted error that is a pure question of law, easily
remediable on appeal by modification of the condition.” (Sheena K., supra, 40
Cal.4th 875 at p. 888.) Because appellant here does not raise a facial
challenge, the de novo standard does not apply.




                                        7
relationship between the probation condition and preventing future
criminality.” (Ricardo P., supra, 7 Cal.5th 1113 at p. 1121.)
      Appellant contends that condition No. 26’s requirement for her to “take
all medications as prescribed” is unreasonable, relying primarily on People v.
Petty (2013) 213 Cal.App.4th 1410 (Petty). In Petty, a defendant with a long
history of mental health issues pleaded guilty to felony grand theft (§ 487,
subd. (a)) for stealing jewelry from a friend’s home. (Petty, supra, 213
Cal.App.4th at p. 1412.) The trial court placed him on probation subject to
the condition that he take antipsychotic medications at the direction of his
mental health worker, a condition he challenged on appeal. In striking the
condition, the appellate court relied upon the rule that a probation condition
which impairs constitutional rights must be justified by a compelling interest
and must be narrowly drawn. (Id. at p. 1414.) The Court of Appeal struck
the challenged condition “[b]ecause there was no medically informed showing
. . . that defendant’s adherence to a particular medication regime was
reasonably related to his criminal offense or his future criminality . . . .” (Id.
at p. 1421.) The court’s conclusion was informed by (1) “[t]he potent nature of
the psychoactive drugs which defendant may be ordered to take”; (2)
defendant’s fundamental due process freedom to refuse to take antipsychotic
medications; and (3) evidence that the defendant committed the crime to pay
off a drug debt, rather than because of any underlying mental health issues.
(Id. at p. 1417.)
      Appellant persuasively asserts the order here is analogous to the
condition that was invalidated in Petty because it broadly requires her
“simply to ‘take all medication as prescribed’ by an unidentified therapist”,
without any medical justification. She further emphasizes that, unlike in
Petty, the record here is devoid of any suggestion that she has any mental



                                         8
health problems, observing that the probation report itself indicated that
there were no psychological issues.
      We agree that the medication order is unreasonable on this record.
Here, as in Petty, the record contains no “[m]edically-informed justification
for insisting upon [appellant’s] compliance with [her] mental health worker’s
medical decisions” (Petty, supra, 213 Cal.App.4th at p. 1420). In
recommending mental health treatment, the probation officer merely cited to
appellant’s “violent conduct and her lack of control over her emotions.”
However, the probation report lacks any supporting medical evidence. The
only evidence of any psychiatric history was appellant’s 16-year-old prior
suicide attempts. Significantly, the defendant in Petty had a more recent
history of attempting suicide, yet the court of appeal held that “a suicide
attempt five years before the crime provides no reasonable basis for imposing
a medication requirement.” (Id. at p. 1417.) The Petty court also rejected the
suggestion that the condition requiring the defendant to obtain substance
abuse treatment could support an order for psychiatric medication,
explaining that “no medically based information was gathered to support
such a supposition.” (Id. at p. 1418.) The same is true here.
      Relying on In re Luis F. (2009) 177 Cal.App.4th 176 (Luis F.), the
Attorney General suggests that appellant’s interpretation of the mental
health condition is overly broad, arguing that the medication requirement is
“undoubtedly limited to medication prescribed by a doctor to treat any
potential mental disorders, especially those that may have manifested
themselves when appellant committed the crime below or repeatedly
attempted suicide.” Luis F. is distinguishable.
      In Luis F., the appellate court held that a juvenile offender could be
ordered as a condition of probation to continue to take medically effective



                                       9
psychotropic drugs which had been prescribed by his doctor and which he had
been taking voluntarily prior to being declared a ward. (Id. at pp. 192–193.)
In contrast, here there is no indication that appellant has ever been
prescribed psychiatric medications. Moreover, Luis F. involved a minor, not
an adult. “[W]here an adult objects to imposition of antipsychotic medication
as a condition of probation, before such medication may be required a
medically informed record must be developed in the trial court. [Citation.]”
(Petty, supra, 213 Cal.App.4th 1410, 1419, italics added.) And, unlike in Luis
F., here there is no medically informed showing that adherence to a
psychiatric medication protocol is reasonably related to appellant’s future
criminality. Thus, even as construed by the Attorney General the condition is
still unreasonable.
      The Attorney General further attempts to distinguish condition No. 26
from the one at issue in Petty, arguing that the condition gives her the
discretion to seek care by a licensed therapist of her choosing, and does not
give the probation officer unfettered power and discretion to force her to
participate in any specific type of treatment. Again, the fundamental
problem with the medication order is that there is nothing in the record to
suggest that appellant has any potential mental disorders. That the
condition allows her to choose her own mental health provider does not
overcome the underlying lack of a nexus to deterring potential future
criminality. The Attorney General also argues that if appellant objects to a
particular medication, she retains the right to file a petition for modification
of her probation condition. However, there is no reason why she should be
compelled to file a petition to modify an otherwise invalid condition.
      Finally, the Attorney General urges us to modify the condition to
require appellant to “ ‘take medication deemed necessary by her chosen



                                       10
mental health doctor to treat a diagnosed mental condition, and only when
reasonable necessary to deter or avoid future criminality.’ ” We decline the
invitation as, on this record, there is no evidence that any medications are
“reasonably necessary to deter or avoid future criminality.” Alternatively, he
argues that we should remand to the trial court with directions to cure the
defects so that the trial court “can determine whether a medically-informed
record exists and whether the condition is sufficiently narrow to address
appellant’s particular medications and circumstances.” However, the record
is already before us and, as we have already indicated, it does not contain any
medical information that would support imposition of the condition. In sum,
we conclude that, as in Petty, the medication condition is invalid under Lent.5
      iii.   Requirement for Mental Health Evaluation
      Appellant next asserts that the order requiring her to submit to a
mental health evaluation and participate in counseling “ ‘if deemed
appropriate by the therapist and your Probation Officer’ ” is invalid under
Lent and constitutes an improper delegation of authority. She relies largely
on In re Bushman (1970) 1 Cal.3d 767 (disapproved on another ground in
Lent, supra, 15 Cal.3d at p. 486, fn. 1) (Bushman).).
      In Bushman, a pilot was convicted of disturbing the peace for his
actions in protesting the condition of a runway and was sentenced to
probation. (Bushman, supra, 15 Cal.3d 767 at pp. 771-772.) The Supreme
Court invalidated a probation condition requiring the defendant “to seek
psychiatric treatment at his own expense with a qualified psychiatrist
approved by the court, and to continue the treatment as required by the



      Because we conclude that the medication order is invalid under Lent,
      5

we need not address appellant’s additional argument that the order
improperly delegates authority to a therapist.

                                      11
doctor and approved by the probation department and the court.” (Id. at p.
776.) The high court noted there was no evidence that he needed psychiatric
care, nor was there any suggestion that he had any psychiatric condition
relating to the crime of which he was convicted. (Id. at pp. 776-777.) The
court explained that “without any showing that mental instability
contributed to that offense, psychiatric care cannot reasonably be related to
future criminality.” (Id. at p. 777.) The same is true here.
      Citing to the probation report, the Attorney General suggests that
“[g]iven appellant’s inability to control her emotions and cope with stress, her
violent tendencies, her potential childhood trauma, and her need to daily self-
medicate with methamphetamine, the order to seek out a therapist is
motivated out of a concern and desire to maximize her chances of successfully
completing probation.” In the absence of any medically-based supporting
evidence, this justification is insufficient under Lent. As the court observed
in Petty: “While much faith is routinely placed in a probation officer’s
judgment as to how best to rehabilitate a defendant, we cannot leave the vital
linkage between a medication condition of probation and the defendant’s past
or future criminal conduct to the hunch of a probation officer whose
credentials to opine on such matters have not been established.” (Petty,
supra, 213 Cal.App.4th 1410 at p. 1419.) This observation applies equally to
the mental health examination requirement at issue here.
      In sum, we conclude condition No. 26 satisfies Lent and must therefore
be stricken.
C.    Vacation of Fines and Fees under AB 1869 and AB 177
      Appellant contends that several administrative fees imposed on her by
the trial court should be vacated given the recent passage of Assembly Bill
No. 1869 (Stats. 2020, ch. 92, § 11; (AB 1869)), and Assembly Bill No. 177



                                       12
(Stats. 2021, ch. 257, § 35; (AB 177)). The Attorney General concedes that
the orders imposing these fines and fees must be vacated.
        At the June 2021 sentencing hearing, the trial court imposed a $412
presentence investigation report fee, a $92 monthly supervision fee, a $237
supplemental report fee, and a $75 collection fee, all pursuant to section
1203.1b. The court also imposed a $33 monthly drug testing fee pursuant to
section 1203.1ab, and a $50 installment payment fee pursuant to section
1205.
        Following appellant’s sentencing hearing, AB 1869 became effective.
Among other things, AB 1869 added section 1465.9, which states that “[o]n
and after July 1, 2021, the balance of any court-imposed costs pursuant
[section] 1203.1b … as [that] section read on June 30, 2021, shall be
unenforceable and uncollectible and any portion of a judgment imposing
those costs shall be vacated.” Subsequently, the Legislature enacted AB 177,
which amended section 1465.9 by adding subdivision (b). That provision
states: “On and after January 1, 2022 the balance of any court-imposed costs
pursuant to Section 1001.15, 1001.16, 1001.90, 1202.4, 1203.1, 1203.1ab,
1203.1c, 1203.1m, 1203.4a, 1203.9, 1205, 1214.5, 2085.5, 2085.6, or 2085.7, as
those sections read on December 31, 2021, shall be unenforceable and
uncollectible and any portion of a judgment imposing those costs shall be
vacated.” (§ 1465.9, subd. (b), italics added.)
        Because AB 1869 makes the unpaid balance of any probation report or
administration fee as of July 1, 2021 unenforceable and uncollectible, and it
requires that any portion of a judgment imposing such a fee be vacated, we
shall order the trial court on remand to modify the judgment to vacate the
probation report fee of $412, the supplemental probation report fee of $237,
the monthly probation supervision fee of $92, and the collection fee of $75.



                                        13
(See People v. Clark (2021) 67 Cal.App.5th 248, 259 (Clark); People v. Lopez-
Vinck (2021) 68 Cal.App.5th 945, 953.)
      Additionally, AB 177 renders any balance of the $50 installment
payment fee and the $33 monthly drug testing fee that remained on or after
January 1, 2022, unenforceable and uncollectible. We therefore also direct
the trial court to vacate any portion of these fees that remain unpaid as of
January 1, 2022. (Clark, supra, 67 Cal.App.5th 248 at p. 259.)
                                      III.
                                DISPOSITION
      The judgment is conditionally reversed, and the matter remanded to
the trial court to modify the judgment as follows: (1) to strike probation
condition No. 26; (2) to reflect that any balances remaining unpaid as of July
1, 2021 for the $412 probation report fee, the $237 supplemental probation
report fee, the $92 monthly probation supervision fee, and the $75
installment payment system fee are unenforceable and uncollectable, and to
vacate the portion of the judgment imposing those costs; and (3) to reflect
that any balances remaining unpaid as of January 1, 2022 for the $50
installment payment fee and the $33 monthly drug testing fee are
unenforceable and uncollectable, and to vacate the portion of the judgment
imposing those costs.
      Thereafter, the court shall amend its records to reflect modifications to
its prior orders and shall forward a copy of the amended orders to all
appropriate authorities. As modified, the judgment is affirmed.




                                       14
                                          DEVINE, J.


WE CONCUR:



HUMES, P. J.



MARGULIES, J.




A162913N





 Judge of the Contra Costa County Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                     15